DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 7 of Remarks , filed on 5/14/2021, with respect to claims 1 and 13 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of  Koichi et al. (Development Solar Charging System of Vehicle, 2017)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Koichi et al. (Development  Solar Charging System of Vehicle, 2017), hereinafter Koichi
As to claims 1 and 13, Kocihi discloses in figures 2-5 a charge control system comprising:  a solar panel [see figure 2, solar roof]  configured to generate electric power with sunlight; a first battery  [solar battery, see figure 2] configured to be chargeable and dischargeable;  a second battery [Hybrid Battery] configured to be chargeable and dischargeable; and a charge control unit [Solar ECU]  connected to the solar panel, the first battery and the second battery, the charge control unit being configured to switch between a first mode and a second mode based on at least the electric power generated by the solar panel [see page 354] , the first mode being an indirect charge mode in which a process of charging the first battery with the electric power generated by the solar panel and a process of charging the second battery with electric power stored in the first battery are repeatedly executed depending on a state of charge of the first battery, the second mode being a direct charge mode in which the electric power generated by the solar panel is directly charged into the second battery [see page 354; A As shown in figure  3, energy is supplied to the solar battery from the solar roof and also the solar battery charges the HV battery; In figure 5 the solar panel/roof charges the HV battery directly].
Allowable Subject Matter
Claims 2-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance:
         Regarding Claim 2, the prior art teaches a charging control system comprised of
main battery and an auxiliary battery and a solar panel, however, the prior art fails to
teach or suggest, “wherein the charge control unit is configured to change the charge
mode at timing different from timing at which the generated electric power varies across
a first threshold such that the charge control unit selects one charge mode having
higher efficiency of use of the generated electric power than the efficiency of use of the
generated electric power of another charge mode, when the electric power generated
by the solar panel varies across the first threshold at which a relationship, that is
whether or not the efficiency of use of the generated electric power with respect to the
electric power in the first mode is higher than the efficiency of use of the generated
electric power with respect to the electric power in the second mode, changes.”
Claims 3-14 are allowable because of dependencies.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430. The examiner can normally be reached M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL BERHANU/Primary Examiner, Art Unit 2859